Citation Nr: 0312915	
Decision Date: 06/16/03    Archive Date: 06/24/03

DOCKET NO.  96-23 413A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to an increased rating for major depression, 
currently evaluated as 50 percent disabling from an original 
grant of service connection.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M.C. Peltzer, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1976 to August 
1980.

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 1996 rating decision issued by the No. 
Little Rock, Arkansas, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  In that decision, the RO assigned 
an a 10 percent disability rating for major depression 
following a grant of service connection by the Board earlier 
that month.  In a September 1996 Supplemental Statement of 
the Case (SSOC), the RO granted a 50 percent evaluation 
effective the date of claim.

The veteran was afforded a hearing via videoconference before 
the undersigned Veterans Law Judge, formerly known as a 
Member of the Board, in August 2002.


REMAND

In February 2003, the veteran was afforded a VA examination 
as the result of additional development conducted by the 
Board.  The United States Court of Appeals for the Federal 
Circuit has recently invalidated the regulations which 
empowered the Board to both issue written notification of the 
VCAA to veterans and to consider additional evidence without 
prior RO review in the absence of a waiver of such review by 
the veteran or his representative.  Disabled American 
Veterans v. Sec'y of Veterans Affairs, Nos. 02-7304, -7305, 
-7316, 2003 U.S. App. LEXIS 8275 (Fed. Cir. May 1, 2003).  
The veteran has not waived RO consideration of the additional 
evidence.

Accordingly, this case is REMANDED for the following action: 

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the VCAA is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002) and 38 C.F.R 
§§ 3.102, 3.159, 3.326(a) (2002) are fully 
met.  

2.  The RO should readjudicate the 
veteran's claim for an increased rating 
for major depression in light of the 
evidence received since the February 2000 
SSOC.  If the claim remains denied, the RO 
should issue a SSOC to the veteran and his 
representative before the case is returned 
to the Board.  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits since February 
2000, to include a summary of the 
evidence, including the February 2003 VA 
examination report, and a discussion of 
all pertinent regulations, including those 
implementing the VCAA (38 C.F.R. § 3.159).  
An appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs 


to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.


	                  
_________________________________________________
	C.P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



